UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6929


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADLEY H. ABDULWAHAB,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:10-cr-00248-REP-2; 3:14-cv-00537-REP)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Madison Ardoin, III, ARDOINLAW, PLLC, Houston, Texas, for
Appellant. Jessica D. Aber, OFFICE OF THE UNITED STATES ATTORNEY,
Michael Steven Dry, Gurney Wingate Grant, II, Robert P. McIntosh,
Assistant United States Attorneys, Richmond, Virginia; Albert
Blackwell Stieglitz, Jr., UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adley H. Abdulwahab seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.    The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Abdulwahab has not made the requisite showing.     Accordingly, we

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                         DISMISSED

                                 2